DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 07/29/2022 have been fully considered but they are not persuasive.
Claim rejections - 35 U.S.C. 103 with respect to claim 1:
Summary of Arguments:
Regarding claim 1, applicant argues that Ma in view of SUN, Bugdayci and LAI does not disclose
“(1) An image coding method, applied to a scene where a multiple palette and pixel string copying manner combining at least two different palette and pixel string copying coding manners is used to perform copying coding on an image, wherein the palette and pixel string copying coding manner is a mixed copying manner mixing index string copying and pixel string copying;
(2) generating a palette for the current coding block according to the new palette color and a palette color candidate set shared by the multiple palette and pixel string copying coding manners".
Examiner’s Response:
Examiner respectfully disagrees.
For feature (1):
SUN discloses in [0066] that the copy-index method and the copy-pixel-value method can be combined.
According to the instant application publication paragraph [0074], the claimed “multiple palette and pixel string copying manner” combines different “palette and pixel string copying manners”. It means that the manner adopts different mixing solutions to mix palette copying and pixel string copying for different parts of blocks. Different mixing solutions may be different mainly in the following aspects: 1) a number of sorts of strings, 2) a value range of a parameter, 3) (a) value range(s) of one or multiple copying parameters, 4) a value range of a copying position, i.e. a displacement vector, 5) a position of a current index or a current pixel, 6) a position of a current sample segment, 7) a position of a reference index or a reference pixel, 8) a position of a reference sample segment, and 9) a copying shape.
SUN in [0066] and figure 12 discloses a constraint on the distance (d) between the current pixel and the neighboring pixel can be used to determine whether to use the predictor value or the value represented by the predictor index. If the distance is smaller than a threshold (D), the decoded pixel value uses the predictor value (i.e., 22). Otherwise, the decoded pixel value uses a major color table to determine the color value (i.e., 20) for the color index 1. SUN’s disclosure corresponds to: different mixing solutions may be different mainly in the following aspects: 5) a position of (a current index or) a current pixel. The position of the current pixel determines which copying method, the copy-index method or the copy-pixel-value method, is used for the current pixel.
Therefore, SUN teaches a multiple palette and pixel string copying manner combining at least two different palette and pixel string copying coding manners, wherein the palette and pixel string copying coding manner is a mixed copying manner mixing index string copying and pixel string copying.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of MA and SUN, to apply the technique used by the color table and index map coding manner to the multiple palette and pixel string copying manner (intended use), in order to code the scene more flexibly.
For feature (2):
Bugdayci discloses ([0086]) a long-term palette at a higher level than CU (e.g. at slice header). Bugdayci also discloses ([0093]) a palette for a certain CU may comprise of at least one palette entry from the long-term palette and at least one new palette entry. The long-term palette is shared by multiple CUs, where the color palette based coding manner is applied.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Ma and SUN with Bugdayci’s teaching, to generate a long-term palette (a palette color candidate set) shared by multiple blocks, where the multiple palette and pixel string copying coding manner is applied, which is also a coding manner that bases on color palette, in order to update the palette efficiently.
Please note that, in the instant application, the colors in the palette do not correspond to the pixel string copying coding manner, but only correspond to the palette copying coding manner, because pixel string copying has nothing to do with a palette.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580. The examiner can normally be reached Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLAN XU/Examiner, Art Unit 2488